PER CURIAM.
Plaintiff appeals an order granting defendant’s motion for summary judgment. The order provides, in relevant part:
“IT IS HEREBY ORDERED AND ADJUDGED:
“1) Plaintiffs Motion for Partial Summary Judgment is denied.
“2) Defendants’ Motion for Summary Judgment is granted.
“3) Defendants may recover their costs and disbursements.”
The order disposes of the motions but does not decide the case. Accordingly, it is not appealable. ORS 19.010; Ensley v. Fitzwater, 55 Or App 737, 639 P2d 716 (1982).
Appeal dismissed.